                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARTIN SCHNEIDER, et al.,                          Case No. 16-cv-02200-HSG
                                   8                   Plaintiffs,                         ORDER GRANTING PLAINTIFFS’
                                                                                           MOTION FOR RECONSIDERATION,
                                   9            v.                                         DENYING DEFENDANT’S MOTION
                                                                                           FOR SUMMARY JUDGMENT,
                                  10    CHIPOTLE MEXICAN GRILL, INC.,                      GRANTING PLAINTIFFS’ MOTION
                                                                                           FOR CLASS CERTIFICATION, AND
                                  11                   Defendant.                          DENYING PLAINTIFFS’ AND
                                                                                           DEFENDANT’S DAUBERT MOTIONS
                                  12
Northern District of California
 United States District Court




                                                                                           Re: Dkt. Nos. 87, 92, 95, 100, 101, 117
                                  13

                                  14
                                              Pending before the Court are: (1) Plaintiffs’ unopposed motion for reconsideration, Dkt.
                                  15
                                       No. 87; (2) Defendant’s motion for summary judgment, Dkt. No. 92; (3) Plaintiffs’ motion for
                                  16
                                       class certification, Dkt. No. 95; (4) Defendant’s motion to exclude the expert report and testimony
                                  17
                                       of Colin B. Weir, Dkt. No. 100; (5) Defendant’s motion to exclude the expert report and testimony
                                  18
                                       of Dr. Jon A. Krosnick, Dkt. No. 101; and (6) Plaintiffs’ motion to exclude testimony of
                                  19
                                       Defendant’s experts Dr. Margaret Mellon, Ms. Sarah Butler, and Dr. Russell Mangum, Dkt. No.
                                  20
                                       117. For the following reasons, the Court GRANTS the motion for reconsideration, DENIES
                                  21
                                       Defendant’s motion for summary judgment, GRANTS the motion for class certification, and
                                  22
                                       DENIES both parties’ Daubert motions.
                                  23
                                         I.   INTRODUCTION
                                  24
                                              Plaintiffs Martin Schneider, Sarah Deigert, Theresa Gamage, and Nadia Parikka bring this
                                  25
                                       putative class action against Chipotle Mexican Grill, Inc. (“Chipotle”), alleging that Chipotle’s
                                  26
                                       claims that its products were “non-GMO” and “GMO-free” violated California, Maryland, and
                                  27
                                       New York consumer protection laws. Plaintiffs currently identify representations on three in-store
                                  28
                                   1   signs displayed during the class period, which state, respectively, (1) “[w]hen it comes to our food,

                                   2   genetically modified ingredients don’t make the cut,” Dkt. No. 92-34; (2) “all of our food is non-

                                   3   GMO,” Dkt. No. 92-21, and; (3) “only non-GMO ingredients,” Dkt. No. 92-35. See Dkt. No. 131

                                   4   at 12:21–24. Specifically, Plaintiffs allege that Defendant’s advertising and labeling was

                                   5   misleading and deceptive because consumers reasonably understood these representations to mean

                                   6   “that Chipotle does not serve food sourced from animals that have been raised on GMOs or

                                   7   genetically engineered feed.” See Dkt. No. 1 (“Compl.”) ¶¶ 2, 19–26; Dkt. No. 111 at 8.

                                   8   However, Plaintiffs allege that Defendant serves “protein products such as beef, chicken, and pork

                                   9   from poultry and livestock” raised on GMO feed, “dairy products such as cheese and sour cream”

                                  10   produced by milk from such animals, and beverages made with corn-syrup from GMO corn. Id.

                                  11    II.    MOTION FOR RECONSIDERATION
                                  12          A.     Legal Standard
Northern District of California
 United States District Court




                                  13           A “court may relieve a party or its legal representative from a final judgment, order, or

                                  14   proceeding for . . . any . . . reason that justifies relief.” Fed. R. Civ. Pro. 60(b)(6).

                                  15   Reconsideration is appropriate if . . . there is an intervening change in controlling law.” Sch. Dist.

                                  16   No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion for

                                  17   reconsideration should be granted “in the face of the existence of new evidence, an intervening

                                  18   change in the law, or as necessary to prevent manifest injustice.” Navajo Nation v. Confederated

                                  19   Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (emphasis

                                  20   added); see also Civil Local Rule 7-9(b).

                                  21          B.     Discussion
                                  22           On November 4, 2016, the Court granted Defendant’s motion to dismiss Plaintiffs claims

                                  23   for injunctive relief for lack of standing. Dkt. No. 36 at 4. Following the Court’s order on

                                  24   Defendant’s motion to dismiss, the Ninth Circuit issued its opinion in Davidson v. Kimberly-Clark

                                  25   Corp., 873 F.3d 1103 (9th Cir. 2017), resolving the district court split regarding whether

                                  26   injunctive relief is available to previously deceived consumers in false advertising cases. That

                                  27   decision was amended and superseded by Davidson v Kimberly-Clark Corp., 889 F.3d 956 (9th

                                  28   Cir. May 9, 2018).
                                                                                            2
                                   1          Davidson involved the advertising and sale of pre-moistened wipes that the plaintiff

                                   2   alleged were falsely marketed as “flushable.” Davidson, 889 F.3d at 961. The Ninth Circuit

                                   3   reasoned that some set of circumstances may exist where injunctive relief is available to a

                                   4   consumer who learns that a label is false after purchasing a product. Id. at 967–972. It held that

                                   5   “a previously deceived consumer may have standing to seek an injunction against false advertising

                                   6   or labeling, even though the consumer now knows or suspects that the advertising was false at the

                                   7   time of the original purchase, because the consumer may suffer an actual and imminent, not

                                   8   conjectural or hypothetical threat of future harm.” Id. at 969 (citation and internal quotation marks

                                   9   omitted). But the court cautioned that mere knowledge of a label’s falsity in the past “does not

                                  10   equate to knowledge that it will remain false in the future.” Id. Instead, a plaintiff seeking

                                  11   injunctive relief may show, for example, that “she will be unable to rely on the product’s

                                  12   advertising or labeling in the future, and so will not purchase the product although she would like
Northern District of California
 United States District Court




                                  13   to.” Id. at 970. “In other cases, the threat of future harm may be the consumer’s plausible

                                  14   allegations that she might purchase the product in the future, despite the fact it was once marred by

                                  15   false advertising or labeling, as she may reasonably, but incorrectly, assume the product was

                                  16   improved.” Id. Importantly, the Ninth Circuit’s conclusion is narrower than a blanket conclusion

                                  17   that plaintiffs seeking injunctive relief in mislabeling class actions always have standing. The

                                  18   principle set forth in Davidson is more accurately cast as the court’s “not [being] persuaded that

                                  19   injunctive relief is never available for a consumer who learns after purchasing a product that the

                                  20   label is false.” Id. (quoting Duran v. Creek, No. 3:15-cv-05497-LB, 2016 WL 1191685, at *7

                                  21   (N.D. Cal. Mar. 28, 2016)) (emphasis in original).

                                  22          In light of Davidson, the Court finds that Plaintiffs’ allegations, see Compl. ¶¶ 50–55, are

                                  23   sufficient on their face to allege standing to seek injunctive relief. The Complaint alleges that

                                  24   Plaintiff Schneider “maintains an interest in continuing as a customer at Chipotle in the future if

                                  25   Chipotle eventually does have a non-GMO and GMO-free menu,” and that Plaintiffs Deigert,

                                  26   Gamage, and Parikka all “maintain[] an interest” in purchasing food at Chipotle in the future.

                                  27   Compl. ¶¶ 50–55. Under Davidson, this is a sufficient basis to find standing under Rule 23(b)(2).

                                  28          Accordingly, the Court GRANTS Plaintiffs’ motion for reconsideration. The Court
                                                                                         3
                                   1   AMENDS its previous ruling, and DENIES Defendants’ motion to dismiss Plaintiffs’ claims for

                                   2   injunctive relief. Because Plaintiffs did not file an amended complaint following the Court’s

                                   3   November 4, 2016 order and both parties have briefed the injunctive relief issues in their summary

                                   4   judgment and class certification papers, Plaintiffs need not file any amended complaint at this

                                   5   time.

                                   6   III.    MOTION FOR SUMMARY JUDGMENT
                                   7           Defendant moves for summary judgment on all of Plaintiffs’ claims, contending that there

                                   8   is no dispute of material fact that: (1) Plaintiffs were not deceived or harmed as a result of

                                   9   Chipotle’s “non-GMO” claims; (2) no reasonable consumer would be deceived by the “non-

                                  10   GMO” claims, and (3) no consumers paid a price premium due to the “non-GMO” claims. Dkt.

                                  11   No. 92. For the following reasons, the Court DENIES Defendant’s motion for summary

                                  12   judgment.
Northern District of California
 United States District Court




                                  13           A.   Summary Judgment Standard
                                  14           Summary judgment is proper when a “movant shows that there is no genuine dispute as to

                                  15   any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  16   A fact is “material” if it “might affect the outcome of the suit under the governing law.” Anderson

                                  17   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is “genuine” if there is evidence in the

                                  18   record sufficient for a reasonable trier of fact to decide in favor of the nonmoving party. Id. The

                                  19   Court views the inferences reasonably drawn from the materials in the record in the light most

                                  20   favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

                                  21   574, 587–88 (1986), and “may not weigh the evidence or make credibility determinations,”

                                  22   Freeman v. Arpaio, 125 F.3d 732, 735 (9th Cir. 1997), overruled on other grounds by Shakur v.

                                  23   Schriro, 514 F.3d 878, 884–85 (9th Cir. 2008).

                                  24           The moving party bears both the ultimate burden of persuasion and the initial burden of

                                  25   producing those portions of the pleadings, discovery, and affidavits that show the absence of a

                                  26   genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the

                                  27   moving party will not bear the burden of proof on an issue at trial, it “must either produce

                                  28   evidence negating an essential element of the nonmoving party’s claim or defense or show that the
                                                                                          4
                                   1   nonmoving party does not have enough evidence of an essential element to carry its ultimate

                                   2   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102

                                   3   (9th Cir. 2000). Where the moving party will bear the burden of proof on an issue at trial, it must

                                   4   also show that no reasonable trier of fact could not find in its favor. Celotex Corp., 477 U.S. at

                                   5   325. In either case, the movant “may not require the nonmoving party to produce evidence

                                   6   supporting its claim or defense simply by saying that the nonmoving party has no such evidence.”

                                   7   Nissan Fire & Marine Ins. Co., 210 F.3d at 1105. “If a moving party fails to carry its initial

                                   8   burden of production, the nonmoving party has no obligation to produce anything, even if the

                                   9   nonmoving party would have the ultimate burden of persuasion at trial.” Id. at 1102–03.

                                  10             “If, however, a moving party carries its burden of production, the nonmoving party must

                                  11   produce evidence to support its claim or defense.” Id. at 1103. In doing so, the nonmoving party

                                  12   “must do more than simply show that there is some metaphysical doubt as to the material facts.”
Northern District of California
 United States District Court




                                  13   Matsushita Elec. Indus. Co., 475 U.S. at 586. A nonmoving party must also “identify with

                                  14   reasonable particularity the evidence that precludes summary judgment.” Keenan v. Allan, 91

                                  15   F.3d 1275, 1279 (9th Cir. 1996). If a nonmoving party fails to produce evidence that supports its

                                  16   claim or defense, courts enter summary judgment in favor of the movant. Celotex Corp., 477 U.S.

                                  17   at 323.

                                  18             B.    Discussion
                                  19                  i.   Standing
                                  20             Defendant contends that Plaintiffs cannot establish Article III standing because there is no

                                  21   issue of material fact that Plaintiffs were neither deceived nor harmed by the “non-GMO” claims.

                                  22   Dkt. No. 92 at 13–16. Defendant additionally contends that Plaintiffs lack standing to pursue

                                  23   injunctive relief because Chipotle has removed the advertisements at issue. Id. at 16–17. The

                                  24   Court addresses each argument in turn.

                                  25                       a. Legal Standard
                                  26             To establish Article III standing, a plaintiff must show an injury-in-fact that is: (1) concrete

                                  27   and particularized, as well as actual or imminent; (2) fairly traceable to the challenged action of

                                  28   the defendant; and (3) redressable by a favorable ruling from the court. Lujan v. Defenders of
                                                                                            5
                                   1   Wildlife, 504 U.S. 555, 560-61 (1992). “A plaintiff must demonstrate standing for each claim he

                                   2   or she seeks to press and for each form of relief sought.” Wash. Envtl. Council v. Bellon, 732 F.3d

                                   3   1131, 1139 (9th Cir. 2013). “In food-labeling cases such as this one, a plaintiff can satisfy the

                                   4   Article III injury-in-fact requirement by showing that she either: (1) paid a price premium for a

                                   5   mislabeled product; or (2) would not have purchased the product had he or she known about the

                                   6   misbranding.” Nguyen v. Medora Holdings, LLC, No. 5:14-cv-00618-PSG, 2015 WL 4932836, at

                                   7   *5 (N.D. Cal. Aug. 18, 2015) (citations omitted); see also Mazza v. Am. Honda Motor Co., Inc.,

                                   8   666 F.3d 581, 595 (9th Cir. 2012) (stating that, in class action alleging UCL, FAL, and CLRA

                                   9   claims, “[t]o the extent that class members were relieved of their money by [Defendant’s]

                                  10   deceptive conduct . . . they have suffered an ‘injury in fact’”) (citation omitted).

                                  11                    b. Deception
                                  12          Defendant contends that (1) Plaintiffs Deigert, Gamage, and Parikka were motivated to
Northern District of California
 United States District Court




                                  13   purchase Chipotle products because they were preexisting customers; (2) Plaintiffs Deigert,

                                  14   Gamage, and Schneider cannot have been deceived about GMO content in soft drinks because

                                  15   they have never purchased soft drinks at Chipotle; and, (3) all Plaintiffs believe that they were

                                  16   misled only because they hold the false belief that the meat and dairy ingredients are or contain

                                  17   GMOs. Dkt. No. 92 at 13–14.

                                  18          None of these arguments defeats Plaintiffs’ standing. Plaintiffs concede that only Plaintiff

                                  19   Parikka has standing to assert reliance with respect to soft drinks. Dkt. No. 104 at 10 n.7. A

                                  20   genuine issue of material fact remains as to whether Named Plaintiffs would have purchased the

                                  21   products at issue had they known about the alleged misbranding, regardless of their motivation to

                                  22   purchase before the “non-GMO” representations appeared or after the in-store campaign

                                  23   concluded. Further, Defendant’s argument that certain Named Plaintiffs may have understood the

                                  24   term “non-GMO” to mean that the meat and dairy products are not, and do not contain, GMOs is

                                  25   inapposite. See Dkt. No. 92 at 14–15. Plaintiffs’ contention that the term “non-GMO” also means

                                  26   meat and dairy products from animals who have not consumed GMO feed is not inconsistent with

                                  27   the Named Plaintiffs’ understanding, and the Named Plaintiffs’ testimony therefore does not

                                  28   preclude them from holding both beliefs. The cases Defendant cites do not hold otherwise. See
                                                                                          6
                                   1   Wilson v. Frito-Lay N. Am., Inc., 260 F. Supp. 3d 1202, 1215 (N.D. Cal. 2017) (granting summary

                                   2   judgment in part because Plaintiff “testified at his deposition that he did not rely on the ‘all

                                   3   natural’ label when making his purchasing decision”); Major v. Ocean Spray Cranberries, Inc.,

                                   4   No. 5:12-CV-03067-EJD, 2015 WL 859491, at *3 (N.D. Cal. Feb. 26, 2015), aff'd, 690 F. App'x

                                   5   564 (9th Cir. 2017) (granting summary judgment where Plaintiff admitted she did not rely to her

                                   6   detriment on the theory of deception proffered in the complaint). Here, taking the evidence in the

                                   7   light most favorable to the nonmovants, no Plaintiff has disavowed the Plaintiffs’ proffered

                                   8   misrepresentation theory.

                                   9          Plaintiffs have offered sufficient evidence to create a disputed issue of material fact that

                                  10   Named Plaintiffs would not have purchased the Chipotle meat and/or dairy products were it not

                                  11   for the allegedly misleading branding. See, e.g., Dkt. No. 95-19 ¶ 7 (Deigert Declaration stating

                                  12   that she continued frequenting Chipotle in part because she “trusted that its representations were
Northern District of California
 United States District Court




                                  13   truthful”); Dkt. No. 95-21 ¶ 7 (Gamage Declaration stating that she began frequenting Chipotle

                                  14   more often after the representations were made, and believed that the products were “not tainted

                                  15   by GMOs”); Dkt. No. 95-22 ¶ 7 (Parikka Declaration stating that she “rel[ied] on Chipotle’s Non-

                                  16   GMO signage” when making her purchases); Dkt. No. 95-20 ¶ 7 (Schneider Declaration stating

                                  17   that he began frequenting Chipotle partly because he saw the “non-GMO” signage).

                                  18                    c. Harm
                                  19          Defendant additionally contends that (1) Plaintiffs lack standing because they cannot

                                  20   establish that the food they purchased entitles them to a full refund; and, (2) because Chipotle did

                                  21   not raise its prices during the Class Period, Plaintiffs cannot establish that they paid a price

                                  22   premium for the items they bought. Dkt. No. 92 at 15–16. Defendant also contends that Plaintiffs

                                  23   are not entitled to restitution under California law because any such restitution “must account for

                                  24   the benefits or value that a plaintiff received at the time of purchase” and “represent a measurable

                                  25   loss supported by the evidence.” Id. at 15 (quoting Stathakos v. Columbia Sportswear Co., No.

                                  26   15-CV-04543-YGR, 2017 WL 1957063, at *10 (N.D. Cal. May 11, 2017)).

                                  27          Defendant’s contentions do not establish as a matter of law that Plaintiffs were not harmed

                                  28   by Defendant’s alleged misrepresentations. Firstly, Defendant’s contention that, because Plaintiffs
                                                                                          7
                                   1   received “some value from” their purchases they are not entitled to a full refund addresses a

                                   2   question of damages, not one of standing. Defendant’s only cited cases address this question with

                                   3   respect to damages and under California law. Stathakos, 2017 WL 1957063, at *10 (granting

                                   4   summary judgment of no entitlement to a full refund); Brazil v. Dole Packaged Foods, LLC, No.

                                   5   12-CV-01831-LHK, 2014 WL 2466559, at *15 (N.D. Cal. May 30, 2014) (addressing full refund

                                   6   model during class certification under 12(b)(3)).

                                   7          Further, under California law, “[f]or each consumer who relies on the truth and accuracy of

                                   8   a label and is deceived by misrepresentations into making a purchase, the economic harm is the

                                   9   same: the consumer has purchased a product that he or she paid more for than he or she otherwise

                                  10   might have been willing to pay if the product had been labeled accurately.” Kwikset Corp. v.

                                  11   Superior Court, 51 Cal. 4th 310, 329 (2011) (emphasis in original). The fact that the price of the

                                  12   product did not change after the representation does not establish that there is no triable issue as to
Northern District of California
 United States District Court




                                  13   whether Plaintiffs paid a price premium. See, e.g., McCrary v. Elations Co. LLC, No.

                                  14   EDCV130242JGBSPX, 2014 WL 12589137, at *9 (C.D. Cal. Dec. 2, 2014) (“A price premium

                                  15   may exist even though, at some point,” the product “was sold at the same price” with and without

                                  16   the alleged misrepresentation).

                                  17                    d. Injunctive Relief
                                  18          The Court has already established that Plaintiffs’ pleadings on their face are sufficient to

                                  19   allege standing to pursue injunctive relief. See Section II, supra. The Complaint alleges that

                                  20   Plaintiff Schneider “maintains an interest in continuing as a customer at Chipotle in the future if

                                  21   Chipotle eventually does have a non-GMO and GMO-free menu,” and that Plaintiffs Deigert,

                                  22   Gamage, and Parikka all “maintain[] an interest” in purchasing food at Chipotle in the future.

                                  23   Compl. ¶¶ 50–55.

                                  24          Defendant contends that Chipotle has “removed from its restaurants each of the ‘Non-

                                  25   GMO Claims’ allegedly seen by Plaintiffs.” Dkt. No. 92 at 17. However, Defendant does not

                                  26   contest that similar statements are still made by Chipotle on its website, in its ingredients guide,

                                  27   and by Chipotle employees in stores, including the claim that “[w]hen it comes to [its] food,

                                  28   genetically modified ingredients don’t make the cut,” which “has appeared on [Chipotle’s]
                                                                                           8
                                   1   homepage and continues to be one of the first things consumers see on the GMO Webpage.” Dkt.

                                   2   No. 120 at 2–3. Defendant contends that, because these statements are (or, in the case of

                                   3   employee representations, are designed to be) accompanied by an explanation that “much of the

                                   4   meat and dairy we serve come from animals fed at least some GMO grain,” Plaintiffs are not

                                   5   likely to be further misled. Id. at 2.

                                   6           Defendant cites to Kane v. Chobani, Inc., No. 12-CV-02425-LHK, 2013 WL 5289253

                                   7   (N.D. Cal. Sept. 19, 2013), in which the court dismissed similar California law claims of

                                   8   misrepresentation. In Kane, the representation at issue appeared on a label that also disclosed

                                   9   information that clarified the meaning of the representation such that it was “not plausible” for

                                  10   Plaintiffs to interpret the representation as misleading. Kane, 2013 WL 5289253, at *10.

                                  11           The Kane court dismissed California law claims due to lack of standing under the UCL and

                                  12   FAL, which require a demonstration of actual reliance. Id. at *5. Here, Plaintiffs seek injunctive
Northern District of California
 United States District Court




                                  13   relief under California, Maryland, and New York law. Compl. ¶¶ 78, 115, 124. To establish

                                  14   Article III standing “[w]here standing is premised entirely on the threat of repeated injury, a

                                  15   plaintiff must show a sufficient likelihood that he will again be wronged in a similar way.”

                                  16   Davidson, 889 F.3d at 967. (internal quotation marks omitted). To establish standing for

                                  17   injunctive relief, a plaintiff may show, for example, that “she will be unable to rely on the

                                  18   product’s advertising or labeling in the future, and so will not purchase the product although she

                                  19   would like to.” Davidson, 889 F.3d at 970.

                                  20           Plaintiffs’ current position is that “1) reasonable consumers understood Non-GMO to

                                  21   include meat and dairy ingredients that were not sourced from animals fed GM feed; 2) Defendant

                                  22   failed to include that information on its in-store billboards and other marketing materials in a

                                  23   deceptive manner; and 3) Defendant misrepresented its Non-GMO claims by omitting to include

                                  24   this clarifying information.” Dkt. No. 111 at 8 (internal footnote omitted); see also Compl. ¶ 41;

                                  25   Dkt. No. 104 at 12 (“Plaintiffs believed that all of Defendant’s ingredients were non-GMO,

                                  26   meaning that none of the ingredients came from animals that fed on GM feed.”).

                                  27           The disclaimer on Defendant’s website and handbooks does not ensure that Plaintiffs will

                                  28   be able to rely on Chipotle labeling or advertisements in the future such that Plaintiffs are deprived
                                                                                         9
                                   1   of standing. See Davidson, 889 F.3d at 970.

                                   2          Neither are Plaintiffs’ claims for injunctive relief rendered moot simply because Chipotle

                                   3   has removed the in-store signage. A demonstration of mootness requires that “the reform of the

                                   4   defendant must be irrefutably demonstrated and total.” Polo Fashions, Inc. v. Dick Bruhn, Inc.,

                                   5   793 F.2d 1132, 1135 (9th Cir. 1986). Defendant has not met this high burden by demonstrating

                                   6   that the alleged misrepresentations have totally and irrefutably ceased. The Court therefore

                                   7   DENIES Defendant’s motion for summary judgment as to Plaintiffs’ claims for injunctive relief.

                                   8              ii.   Reasonable Consumer
                                   9          Defendant contends that that there is no issue of material fact that a reasonable consumer

                                  10   would not be deceived by Chipotle’s “non-GMO” claims. Dkt. No. 92 at 17.

                                  11                    a. Legal Standard
                                  12          Plaintiffs’ claims under California, Maryland, and New York law are evaluated under a
Northern District of California
 United States District Court




                                  13   “reasonable consumer” test. See Williams v. Gerber Prod. Co., 552 F.3d 934, 938 (9th Cir. 2008);

                                  14   Luskin's, Inc. v. Consumer Prot. Div., 353 Md. 335, 357–58 (1999); Oswego Laborers' Local 214

                                  15   Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 26 (1995). “Under the reasonable

                                  16   consumer standard, [a plaintiff] must show that members of the public are likely to be deceived.”

                                  17   Williams, 552 F.3d at 938 (internal quotation marks omitted).

                                  18                    b. Website Disclaimer
                                  19          Defendant first contends that, because Plaintiffs challenge all of Defendant’s “non-GMO”

                                  20   advertising and marketing claims, the challenged claims necessarily include statements made on

                                  21   Chipotle’s website that, even during the Class Period, included a disclaimer that “the meat and

                                  22   dairy served at Chipotle are likely to come from animals given at least some GMO feed.” Dkt.

                                  23   No. 92 at 17–18. Defendant cites several cases supporting the proposition that a disclaimer or

                                  24   clarifying language can defeat a claim of deception. Id. at 18 (citing Ebner v. Fresh, Inc., 838

                                  25   F.3d 958 (9th Cir. 2016); Freeman v. Time, Inc., 68 F.3d 285, 290 (9th Cir. 1995); Fink v. Time

                                  26   Warner Cable, 714 F.3d 739, 742 (2d Cir. 2013); Broder v. MBNA Corp., 281 A.D.2d 369, 371,

                                  27   722 N.Y.S.2d 524 (2001)). But none of the cases Defendant cites establishes that a disclaimer

                                  28   appearing as part of one advertisement is sufficient to defeat claims that other, wholly separate
                                                                                        10
                                   1   advertisements are misleading. It would not be reasonable to expect a consumer to search for

                                   2   disclaimers on a website to clarify a purported misrepresentation on in-store signage. See

                                   3   Williams, 552 F.3d at 939 (“[R]easonable consumers should [not] be expected to look beyond

                                   4   misleading representations on the front of the box to discover the truth from the ingredient list in

                                   5   small print on the side of the box.”). The Court therefore finds that Defendant’s disclosures on the

                                   6   website do not establish as a matter of law that a reasonable consumer could not have been misled

                                   7   by the “non-GMO” in-store advertisements.

                                   8                     c. Deception
                                   9          Defendant next contends that Plaintiffs have not presented any evidence that a reasonable

                                  10   consumer would be deceived by Chipotle’s “non-GMO” claims. Dkt. No. 92 at 18–22. Defendant

                                  11   contends that, because the in-store advertisements do not specifically address the feed consumed

                                  12   by the animals that produce Chipotle’s meat and dairy ingredients or the soft drinks offered in the
Northern District of California
 United States District Court




                                  13   restaurants, it would not be reasonable for a consumer to be misled by the “non-GMO”

                                  14   representations. Id. at 21.

                                  15          Plaintiffs have provided extrinsic evidence that the “non-GMO” representations at least

                                  16   could be misleading, making all inferences in their favor as required here. Plaintiffs support their

                                  17   allegations with definitions used by the Non-GMO Project and the federal government, as well as

                                  18   market research and surveys into consumers’ interpretations of the phrases. Dkt. Nos. 95-28, 94-

                                  19   24, 94-26, 94-28, 94-38. Additionally, Plaintiffs point to several emails directed to Chipotle

                                  20   indicating that at least some customers may have believed the representations to be misleading.

                                  21   See Dkt. No. 94-10, 94-12, 94-14, 94-16, 94-18, 94-20, 94-22. Viewed in the light most favorable

                                  22   to Plaintiffs, there is a triable issue of fact as to whether a reasonable consumer could find that

                                  23   Chipotle’s “non-GMO” claims implied that the animals that produce Chipotle’s meat and dairy

                                  24   ingredients were not fed GMO grain. Plaintiffs’ have submitted sufficient evidence to present a

                                  25   genuine issue of material fact as to whether Defendant’s representations would have deceived a

                                  26   reasonable consumer.

                                  27              iii.   Economic Harm
                                  28          Defendant again contends that there is no genuine issue of material fact that Plaintiffs did
                                                                                         11
                                   1   not suffer an economic harm because: (1) Chipotle did not change the price of its products during

                                   2   the Class Period; (2) Plaintiffs’ expert report does not appropriately measure the harm Plaintiffs

                                   3   allege; and (3) Plaintiffs’ expert report finds no price premium among a group of all respondents.

                                   4   Dkt. No. 92 at 23–25. The Court addresses each argument in turn.

                                   5                    a. Change in Price
                                   6          The fact that the price of the allegedly mislabeled products did not change during the Class

                                   7   Period does not by itself demonstrate as a matter of law that Plaintiffs cannot prove economic

                                   8   harm caused by the misrepresentations. See Brazil v. Dole Packaged Foods, LLC, No. 12-CV-

                                   9   01831-LHK, 2014 WL 5794873, at *10 (N.D. Cal. Nov. 6, 2014) (noting that producer pricing

                                  10   does not necessarily correlate with value to the consumer when calculating restitution). Defendant

                                  11   cites no law in support of its proposition that “Chipotle’s own pricing behavior provides a perfect

                                  12   before-and-after scenario for observing whether consumers did, in fact, pay a price premium.”
Northern District of California
 United States District Court




                                  13   Dkt. No. 92 at 23. Such a test does not take into account economic harm or the potential benefit to

                                  14   a defendant in increased market share caused by a misrepresentation that induces consumers to

                                  15   purchase a product they otherwise would not have purchased. See Kwikset, 51 Cal. 4th 310, 329.

                                  16   A reasonable jury could find that, despite no change in price during the Class Period, Plaintiffs

                                  17   suffered economic harm as a result of Defendant’s alleged misrepresentations.

                                  18                    b. Dr. Krosnick’s Methodology
                                  19          The parties agree that the proper measure of restitution in this case is “the difference

                                  20   between the market price actually paid by consumers and the true market price that reflects the

                                  21   impact of the unlawful, unfair, or fraudulent business practices.” Dkt. No. 104 at 22; Dkt. No. 120

                                  22   at 13; see also Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 989 (9th Cir. 2015)

                                  23   (“[R]estitution is based on what a purchaser would have paid at the time of purchase had the

                                  24   purchaser received all the information.”).

                                  25          Defendant contends that Plaintiffs have failed to present any evidence of a difference

                                  26   between the price paid by consumers and the true market price of the Chipotle products. Dkt. No.

                                  27   120 at 13. Plaintiffs’ expert Dr. Krosnick offers a report based on a questionnaire comparing the

                                  28   price respondents would pay for food items after having been presented with the text of Chipotle’s
                                                                                        12
                                   1   “non-GMO” in-store advertisements against the price respondents would pay after having seen

                                   2   both the “non-GMO” advertisements and a corrective statement about animals eating GMO feed.

                                   3   Dkt. No. 92-9 (“Krosnick Report”) ¶¶ 1–15. Defendant contends that, because the report does not

                                   4   directly measure the difference in a consumer’s willingness to pay with and without the “non-

                                   5   GMO” representations, it cannot be relied upon as evidence that Plaintiffs paid a price premium.

                                   6   Dkt. No. 92 at 24.

                                   7          The Court is not persuaded. Dr. Krosnick’s report is relevant to Plaintiffs’ theory that

                                   8   Chipotle, by displaying “non-GMO” representations, misled consumers into believing that the

                                   9   meat and dairy products came from animals that did not consume GMO feed. The report therefore

                                  10   provides extrinsic evidence of some weight that a reasonable consumer would pay less for

                                  11   Defendant’s products if not for the alleged misrepresentation. Whether or not a jury is likely to

                                  12   find the evidence persuasive, this is sufficient to present a genuine issue of material fact as to
Northern District of California
 United States District Court




                                  13   whether Plaintiffs have suffered economic harm.

                                  14                    c. Dr. Krosnick’s Results
                                  15          Defendant notes that Dr. Krosnick’s survey results only show that customers who have

                                  16   purchased and/or eaten at Chipotle would pay more without the clarifying disclaimer, whereas Dr.

                                  17   Krosnick’s results for all respondents (including those who are not Chipotle customers) indicate

                                  18   an increased willingness to pay for food when shown the “GMO feed” disclaimer. Dkt. No. 92 at

                                  19   24–25. Defendant contends that this discrepancy proves that Plaintiffs cannot establish that a

                                  20   reasonable consumer would have paid more given the corrective statement. Id. Defendant cites to

                                  21   no legal precedent holding that analysis focusing on a defendant’s actual customers cannot be

                                  22   probative of the economic harm suffered by a reasonable consumer. Though the Court

                                  23   acknowledges that the import of Dr. Krosnick’s survey results is ambiguous at best, viewing the

                                  24   report in the light most favorable to the nonmoving party, an issue of material fact remains as to

                                  25   whether Plaintiffs or a reasonable consumer suffered economic harm as a result of the alleged

                                  26   misrepresentations.

                                  27          C.    Conclusion
                                  28          For the foregoing reasons, the Court DENIES Defendant’s motion for summary judgment.
                                                                                         13
                                       IV.    PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                   1
                                              A.     Background
                                   2
                                                    i.    Class Allegations
                                   3
                                              Plaintiffs Martin Schneider, Sarah Deigert, Theresa Gamage, and Nadia Parikka seek to
                                   4
                                       certify three classes of consumers who purchased Defendant’s food products between April 27,
                                   5
                                       2015, and June 30, 2016 (the “Class Period”). Dkt. No. 95 at 1.
                                   6
                                              Plaintiffs bring causes of action under California, Maryland, and New York consumer
                                   7
                                       protection laws. Plaintiffs seek certification under Federal Rules of Civil Procedure 23(b)(2) and
                                   8
                                       23(b)(3). More specifically, Plaintiffs allege that they purchased food products manufactured and
                                   9
                                       sold by Defendant that falsely and misleadingly-advertised as “non-GMO” when, in fact, those
                                  10
                                       food products contained ingredients that came from animals that fed on genetically modified feed.
                                  11
                                       Dkt. No. 95 at 1. They accordingly seek to certify three separate classes corresponding to these
                                  12
Northern District of California




                                       violations that include all California, Maryland, and New York consumers who Defendant’s
 United States District Court




                                  13
                                       products at any time during the Class Period. The proposed class definitions are as follows:
                                  14
                                                         California: All persons in California who purchased Chipotle’s
                                  15                     Food Products containing meat and/or dairy ingredients during the
                                                         Class Period.
                                  16
                                                         Maryland: All persons in Maryland who purchased Chipotle’s Food
                                  17                     Products containing meat and/or dairy ingredients during the Class
                                                         Period.
                                  18
                                                         New York: All persons in New York who purchased Chipotle’s
                                  19                     Food Products containing meat and/or dairy ingredients during the
                                                         Class Period.
                                  20

                                  21          See Dkt. No. 95 at i.

                                  22               ii.    Procedural Posture
                                  23
                                              Plaintiffs filed the operative complaint on April 22, 2016. Compl. On November 4, 2016,
                                  24
                                       the Court granted in part Defendant’s motion to dismiss the complaint, narrowing the claims for
                                  25
                                       which Plaintiffs could seek relief. See Dkt. No. 36. Defendant answered the complaint on
                                  26
                                       December 1, 2016. Dkt. No. 40.
                                  27
                                              On November 17, 2017, Plaintiffs filed this motion for class certification. Dkt. No. 95.
                                  28
                                                                                        14
                                   1   On December 22, Defendant moved to exclude the testimony of Plaintiffs’ expert witnesses. Dkt.

                                   2   Nos. 100, 101. Defendant filed its opposition on December 27, 2017, Dkt. No. 106. On January

                                   3   19, 2018, Plaintiffs replied. Dkt. No. 121. On January 17, 2018, Plaintiffs filed a motion to

                                   4   exclude testimony of Defendant’s experts Drs. Mellon, Dr. Mangum, and Ms. Butler. Dkt. No.

                                   5   117. The Court heard argument on the class certification motion on February 8, 2018. Dkt. No.

                                   6   127.

                                   7          B.     Legal Standard
                                   8           Plaintiffs bear the burden of showing by a preponderance of the evidence that class

                                   9   certification is appropriate under Federal Rule of Civil Procedure 23. See Wal-Mart Stores, Inc. v.

                                  10   Dukes, 564 U.S. 338, 350-51 (2011). First, the plaintiffs must establish that each of the four

                                  11   requirements of Rule 23(a) are met: numerosity, commonality, typicality, and adequacy of

                                  12   representation. Id. at 349. Where the plaintiffs “succeed[] in establishing all four of the 23(a)
Northern District of California
 United States District Court




                                  13   elements, [they] must then satisfy one of the three requirements of Rule 23(b).” Civil Rights Educ.

                                  14   & Enforcement Ctr. v. Hospitality Props. Trust, 867 F.3d 1093, 1103 (9th Cir. 2017).

                                  15           As relevant here, Rule 23(b)(2) requires that “the party opposing the class has acted or

                                  16   refused to act on grounds that apply generally to the class, so that final injunctive relief . . . is

                                  17   appropriate respecting the class as a whole.” Rule 23(b)(3), on the other hand, requires a finding

                                  18   “that the questions of law or fact common to class members predominate over any questions

                                  19   affecting only individual members, and that a class action is superior to other available methods

                                  20   for fairly and efficiently adjudicating the controversy.” To determine whether a putative class

                                  21   action satisfies the requirements of Rule 23(b)(3), courts consider:

                                  22                   (A) the class members’ interests in individually controlling the
                                                       prosecution or defense of separate actions;
                                  23
                                                       (B) the extent and nature of any litigation concerning the
                                  24                   controversy already begun by or against class members;
                                  25                   (C) the desirability or undesirability of concentrating the litigation of
                                                       the claims in the particular forum; and
                                  26
                                                       (D) the likely difficulties in managing a class action.
                                  27
                                       Fed. R. Civ. P. 23(b)(3)(A)–(D).
                                  28
                                                                                           15
                                   1          While a court’s “class-certification analysis must be rigorous and may entail some overlap

                                   2   with the merits of the plaintiff’s underlying claim, Rule 23 grants courts no license to engage in

                                   3   free-ranging merits inquiries at the certification stage.” Amgen Inc. v. Conn. Ret. Plans & Trust

                                   4   Funds, 568 U.S. 455, 465-66 (2013) (internal citations and quotation marks omitted). “Merits

                                   5   questions may be considered to the extent—but only to the extent—that they are relevant to

                                   6   determining whether the Rule 23 prerequisites for class certification are satisfied.” Id. at 466

                                   7   (citation omitted). A trial court’s “broad discretion to certify a class . . . must be exercised within

                                   8   the framework of Rule 23.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir.

                                   9   2001), reh’g denied, 273 F.3d 1266 (9th Cir. 2001) (citation omitted).

                                  10          C.     Discussion
                                  11          Before considering whether Plaintiffs have satisfied the requirements of Rule 23, the Court

                                  12   turns to two threshold issues: Plaintiffs’ standing and the parties’ evidentiary objections.
Northern District of California
 United States District Court




                                  13               i.    Standing
                                  14          Plaintiffs must show they have standing to bring their claims in order to represent the

                                  15   putative class. See Lierboe v. State Farm Mut. Auto. Ins. Co., 350 F.3d 1018, 1022 (9th Cir.

                                  16   2003). Defendant contends that Plaintiffs do not have standing to assert any of their claims

                                  17   because they have “been neither deceived nor harmed by Chipotle’s ‘non-GMO ingredients’

                                  18   announcement.” Dkt. No. 106 at 7. Defendant relies solely on the arguments made in their

                                  19   motion for summary judgment to contest Plaintiffs’ standing. Id. The Court has fully addressed

                                  20   these standing arguments in Section III(B)(i) above, and finds that Plaintiffs have adequately

                                  21   established standing for all claims.

                                  22               ii.   Evidentiary Objections
                                  23          Defendant objects to seven email exchanges Plaintiffs offer as evidence (Exs. 7–13) as

                                  24   inadmissible hearsay. See Dkt. No. 106 at 25, 11. The statements in these emails made by

                                  25   Chipotle employees are non-hearsay party admissions. Fed. R. Evid. 801(d)(2). The statements

                                  26   made by non-Chipotle employees are admitted not for their underlying truth, but as evidence of

                                  27   what customers may have believed and communicated to Chipotle. Fed. R. Evid. 801(c)(2).

                                  28   Defendant additionally objects to Plaintiffs’ exhibits 23–27, 29, and 32–42 without establishing a
                                                                                          16
                                   1   basis for the objection. These objections made without specific grounds are DENIED. See Fed.

                                   2   R. Evid. 103(a).

                                   3                iii.   Rule 23(a)
                                   4           Having resolved these threshold issues, the Court next considers whether Plaintiffs have

                                   5   satisfied the requirements of Rule 23(a).

                                   6                       a. Numerosity
                                   7           Rule 23(a)(1) requires that the putative class be “so numerous that joinder of all members

                                   8   is impracticable.” Plaintiffs contend that the numerosity requirement is satisfied because, based

                                   9   on the “millions of units” sold by Chipotle, “each of the Classes consists of hundreds of thousands

                                  10   of consumers.” Dkt. No. 95 at 11. Defendant does not contest that numerosity requirement is

                                  11   satisfied.

                                  12            “[C]ourts have routinely found the numerosity requirement satisfied when the class
Northern District of California
 United States District Court




                                  13   comprises 40 or more members.” Villalpando v. Exel Direct Inc., 303 F.R.D. 588, 605-06 (N.D.

                                  14   Cal. 2014) (citation omitted). Although Plaintiffs do not provide an exact estimate of how many

                                  15   proposed class members there are, based on Plaintiffs’ estimation and Chipotle’s sales numbers,

                                  16   see Dkt. No. 95 at 11, the Court is satisfied that the putative class members are sufficiently

                                  17   numerous to make joinder impracticable within the meaning of Rule 23(a)(1).

                                  18                       b. Commonality
                                  19           Rule 23(a)(2) requires that “there are questions of law or fact common to the class.”

                                  20   Plaintiffs contend that claims of all members of the proposed classes share common questions of

                                  21   law as to whether Chipotle’s advertising was misleading and likely to deceive a reasonable

                                  22   consumer, and as to the appropriate measure of relief. Dkt. No. 95 at 12.

                                  23           Defendant points to individualized issues involved in determining which consumers were

                                  24   exposed to which specific representations (including the disclaimer on the website), which

                                  25   consumers paid attention to the claims to which they were exposed, which consumers understood

                                  26   the term “non-GMO” to mean food products that are not sourced from animals that have

                                  27   consumed GMO feed, which consumers found the “non-GMO” claims to be material, and which

                                  28   consumers relied on the claims. Dkt. No. 106 at 8–14.
                                                                                        17
                                   1          Defendant’s arguments regarding common exposure, attention, understanding, materiality,

                                   2   and reliance are inappropriate here at the 23(a)(1) determination. The individualized issues raised

                                   3   by the question of “which buyers saw or heard which advertisements . . . go to preponderance

                                   4   under Rule 23(b)(3), not to whether there are common issues under Rule 23(a)(2).” Mazza, 666

                                   5   F.3d at 589.

                                   6          Further, misrepresentation claims under California, Maryland, and New York law must be

                                   7   proved based on a “reasonable consumer” standard. See Williams, 552 F.3d at 938; Luskin's, Inc.,

                                   8   353 Md. at 357–58; Oswego Laborers' Local 214 Pension Fund, 85 N.Y.2d at 26. This reasonable

                                   9   consumer inquiry encompasses materiality and reliance. See In re ConAgra Foods, Inc., 90 F.

                                  10   Supp. 3d 919, 983 (C.D. Cal. 2015), aff'd sub nom. Briseno v. ConAgra Foods, Inc., 844 F.3d

                                  11   1121 (9th Cir. 2017), and aff'd sub nom. Briseno v. ConAgra Foods, Inc., 674 F. App'x 654 (9th

                                  12   Cir. 2017) (“[A] California class suing under the state's consumer protection statutes need not
Northern District of California
 United States District Court




                                  13   show individualized reliance if it can establish the materiality of ConAgra's ‘100% Natural’ label

                                  14   to a reasonable consumer.”); see also In re Tobacco II Cases, 46 Cal. 4th 298, 327 (2009) (“A

                                  15   misrepresentation is judged to be ‘material’ if ‘a reasonable man would attach importance to its

                                  16   existence or nonexistence in determining his choice of action in the transaction in question.”).

                                  17          The Court agrees that the legal issue highlighted by Plaintiffs is appropriate for class

                                  18   treatment. A contention is sufficiently common where “it is capable of classwide resolution—

                                  19   which means that determination of its truth or falsity will resolve an issue that is central to the

                                  20   validity of each one of the claims in one stroke.” Dukes, 564 U.S at 350. Commonality exists

                                  21   where “the circumstances of each particular class member vary but retain a common core of

                                  22   factual or legal issues with the rest of the class.” Parra v. Bashas’, Inc., 536 F.3d 975, 978–79

                                  23   (9th Cir. 2008). “What matters to class certification . . . is not the raising of common

                                  24   ‘questions’—even in droves—but rather the capacity of a classwide proceeding to generate

                                  25   common answers apt to drive the resolution of the litigation.” Dukes, 564 U.S at 350 (citation

                                  26   omitted) (emphasis in original). Because the identified common issues are sufficient for purposes

                                  27   of commonality, the Court finds this requirement satisfied.

                                  28                    c. Typicality
                                                                                         18
                                   1           Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

                                   2   of the claims or defenses of the class.” Defendant contends that Plaintiffs fail to satisfy the

                                   3   typicality requirement because: (1) Plaintiffs’ have not specified which of Chipotle’s GMO-related

                                   4   representations they were exposed to; (2) Named Plaintiffs’ belief that the “non-GMO” claims are

                                   5   false because animals that eat GMO feed “become, or contain, GMOs” is contrary to the liability

                                   6   theory presented by Plaintiffs’ counsel; (3) only Plaintiff Schneider relied upon the “non-GMO”

                                   7   representations when making his purchase; and (4) Named Plaintiffs have stated a desire for a full

                                   8   refund, which does not match the price premium damages model presented by Plaintiffs’ counsel.

                                   9   Dkt. No. 106 at 15–16.

                                  10           “The test of typicality is whether other members have the same or similar injury, whether

                                  11   the action is based on conduct which is not unique to the named plaintiffs, and whether other class

                                  12   members have been injured by the same course of conduct.” Hanon v. Dataproducts Corp., 976
Northern District of California
 United States District Court




                                  13   F.2d 497, 508 (9th Cir. 1992) (internal quotation marks omitted). Under the “permissive

                                  14   standards” of Rule 23(a)(3), the claims need only be “reasonably co-extensive with those of absent

                                  15   class members,” rather than “substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011,

                                  16   1020 (9th Cir. 1998). In other words, typicality is “satisfied when each class member’s claim

                                  17   arises from the same course of events, and each class member makes similar legal arguments to

                                  18   prove the defendant’s liability.” Rodriguez v. Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010)

                                  19   (internal quotation marks omitted).

                                  20           None of Defendant’s contentions defeats typicality. The question of exposure, as

                                  21   addressed above, “go[es] to preponderance under Rule 23(b)(3).” Mazza, 666 F.3d at 589. The

                                  22   Court addressed Defendant’s contention that Plaintiffs’ beliefs are misaligned with Plaintiffs’

                                  23   theory of liability in Section III(B)(i)(b), above. Named Plaintiffs’ testimony regarding their own

                                  24   understanding is not inconsistent with Plaintiffs’ theory, and therefore does not, in itself, defeat

                                  25   typicality.

                                  26           Defendant’s contention that only Plaintiff Schneider relied on the “non-GMO” statements

                                  27   in making his purchases is not supported by the evidence in the record. See, e.g., Dkt. No. 95-19 ¶

                                  28   7 (Deigert Declaration stating that she continued frequenting Chipotle in part because she “trusted
                                                                                         19
                                   1   that its representations were truthful”); Dkt. No. 95-21 ¶ 7 (Gamage Declaration stating that she

                                   2   began frequenting Chipotle more often based on the representations, and believed that the products

                                   3   were “not tainted by GMOs”); Dkt. No. 95-22 ¶ 7 (Parikka Declaration stating that she “rel[ied]

                                   4   on Chipotle’s Non-GMO signage” when making her purchases); Dkt. No. 95-20 ¶ 7 (Schneider

                                   5   Declaration stating that he began frequenting Chipotle partly because he saw the “non-GMO”

                                   6   signage).

                                   7           Finally, Defendant cites no legal basis for its contention that Named Plaintiffs’ statements

                                   8   in depositions that they desire a full refund prevents their claims from being typical of those of the

                                   9   class. The class allegations all aver injury based on Defendant’s “non-GMO” claims. For

                                  10   typicality purposes, this is sufficient, even though Plaintiffs may believe themselves entitled to

                                  11   damages larger than Plaintiffs currently seek. See Hopkins v. Stryker Sales Corp., No. 5:11-CV-

                                  12   02786-LHK, 2012 WL 1715091, at *7 (N.D. Cal. May 14, 2012) (finding that “differences
Northern District of California
 United States District Court




                                  13   between [named plaintiffs’] damages and the damages of other putative class members do

                                  14   not defeat typicality because ‘each of the Plaintiffs’ claims stem from the same allegedly unlawful

                                  15   policies and practices.’”).

                                  16                     d. Adequacy
                                  17           Rule 23(a)(4) requires that the “representative parties will fairly and adequately represent

                                  18   the interests of the class.”

                                  19           On the question of adequacy, the Court must address two legal questions: (1) whether the

                                  20   named plaintiffs and their counsel have any conflicts of interest with other putative class members,

                                  21   and (2) whether the named plaintiffs and their counsel will prosecute the action vigorously on

                                  22   behalf of the proposed class. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir.

                                  23   2000). This inquiry “tend[s] to merge” with the commonality and typicality criteria. Gen. Tel.

                                  24   Co. of Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982). In part, these requirements determine

                                  25   whether “the named plaintiff’s claim and the class claims are so interrelated that the interests of

                                  26   the class members will be fairly and adequately protected in their absence.” Id.

                                  27           Defendant does not contend that named Plaintiffs and their counsel have any conflicts of

                                  28   interest, or that they have not prosecuted the action vigorously. Rather, Defendant contends that
                                                                                         20
                                   1   Plaintiffs’ counsel has acted unethically in a variety of ways. Dkt. No. 106 at 16–17. Defendant

                                   2   identifies a representation made by Plaintiffs regarding Dr. Krosnick’s expert report, a separate

                                   3   representation regarding the availability of a witness for deposition, and alleges that Plaintiffs’

                                   4   counsel “improperly solicited” Plaintiff Parikka. Id.

                                   5           “The degree of unethical conduct justifying a finding of inadequacy is high, and often turns

                                   6   on counsel's integrity and candor.” Victorino v. FCA US LLC, 322 F.R.D. 403, 408 (S.D. Cal.

                                   7   2017) (internal quotation marks omitted). Here, Defendant’s allegations do not rise to the level

                                   8   required to find Plaintiffs’ counsel inadequate. Defendant’s contentions are insufficiently

                                   9   supported to persuade the Court that Plaintiffs made knowing misrepresentations, or that

                                  10   Plaintiffs’ counsel communicated improperly with Plaintiff Parikka.

                                  11           Defendant additionally contends that the Named Plaintiffs are not adequate class

                                  12   representatives because they have no role in the case beyond “furnishing their names as plaintiffs.”
Northern District of California
 United States District Court




                                  13   Dkt. No. 106 at 18. Defendant repeats its arguments regarding Named Plaintiffs’ understanding of

                                  14   the term “non-GMO” and damages, and adds that Plaintiffs are indemnified from an attorneys’

                                  15   fees award against them, and that Plaintiffs’ counsel had begun preparing this litigation before

                                  16   being retained. Id.

                                  17           “To establish adequacy lead plaintiffs need only be familiar with the basis for the suit and

                                  18   their responsibilities as lead plaintiffs.” In re Lendingclub Sec. Litig., 282 F. Supp. 3d 1171, 1182

                                  19   (N.D. Cal. 2017). Plaintiffs have engaged in this litigation by answering discovery requests and

                                  20   providing testimony at deposition. See Dkt. No. 121 at 10. Plaintiffs are not required to meet the

                                  21   high burden presented by Defendant in order to satisfy Rule 23(a)(4).

                                  22           Because the Court is unaware of any conflicts among Plaintiffs and proposed class

                                  23   members, and finds that Plaintiffs have, to date, vigorously prosecuted the action on behalf of the

                                  24   alleged classes, the Court is satisfied that Plaintiffs can adequately represent the various classes as

                                  25   pled.

                                  26              iv.   Rule 23(b)(2)
                                  27                    a. Standing
                                  28           In its opposition to the motion for class certification, Defendant contends that Plaintiffs
                                                                                         21
                                   1   lack standing to seek injunctive relief under Rule 23(b)(2). Dkt. No. 106 at 19. Defendant

                                   2   presents the same argument made in its motion for summary judgment. For the same reasons

                                   3   discussed in Section III(B)(i)(d) above, the Court finds that Plaintiffs have standing to pursue

                                   4   claims for injunctive relief.

                                   5                     b. Discussion
                                   6          “Rule 23(b)(2) applies only when a single injunction . . . would provide relief to each

                                   7   member of the class.” Dukes, 564 U.S. at 360. The “key” to finding a class under Rule 23(b)(2)

                                   8   “is the indivisible nature of the injunctive or declaratory remedy warranted—the notion that the

                                   9   conduct is such that it can be enjoined . . . only as to all of the class members or as to none of

                                  10   them.” Id. (citation and internal quotation marks omitted) (emphasis added). Rule 23(b)(2) “does

                                  11   not authorize class certification when each individual class member would be entitled to a different

                                  12   injunction . . . against the defendant,” or “to an individualized award of monetary damages.” Id. at
Northern District of California
 United States District Court




                                  13   360–61 (emphasis in original).

                                  14          Defendant contends that Plaintiffs’ claims for restitution are “predominantly for money

                                  15   damages,” and therefore improper for 23(b)(2) certification. Dkt. No. 106 at 19–20. Initially,

                                  16   Plaintiffs purported to seek “all incidental monetary relief” in addition to declaratory and

                                  17   injunctive relief under 23(b)(2). Dkt. No. 95 at 15. In reply, however, they appear to pursue only

                                  18   a claim for injunctive relief under Rule 23(b)(2). Dkt. No. 121 at 10–11.

                                  19          Defendant appears to argue that Plaintiffs’ attempt to certify a damages class pursuing

                                  20   restitution under Rule 23(b)(3) bars certification under Rule 23(b)(2). The Court finds no such bar

                                  21   to 23(b)(2) certification. See In re ConAgra Foods, Inc., 302 F.R.D. 537, 573 (C.D. Cal. 2014)

                                  22   (“Ninth Circuit precedent indicates that the court can separately certify an injunctive relief class

                                  23   and if appropriate, also certify a Rule 23(b)(3) damages class.”).

                                  24          The only remaining question, then, is whether “a single injunction . . . would provide relief

                                  25   to each member of the class.” Dukes, 564 U.S. at 360. Based on the alleged mislabeling, the

                                  26   Court finds that it would, and grants certification of all four classes under Rule 23(b)(2). The

                                  27   Court remains mindful, however, that a showing of irrefutable and total cessation of the

                                  28   challenged conduct prior to a final judgment in this litigation may be grounds for a decertification
                                                                                         22
                                   1   motion. See Fed. R. Civ. P. 23(c)(1)(C) (“An order that grants or denies class certification may be

                                   2   altered or amended before final judgment.”).

                                   3              v.    Rule 23(b)(3)
                                   4          Plaintiffs also seek certification under Rule 23(b)(3), which requires Plaintiffs to show

                                   5   predominance and superiority. As detailed below, the Court finds that Plaintiffs have met both

                                   6   requirements.

                                   7                    a. Predominance
                                   8                        1. Legal Standard
                                   9          “The predominance inquiry tests whether proposed classes are sufficiently cohesive to

                                  10   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                  11   (2016) (internal quotation marks omitted). The Supreme Court has defined an individual question

                                  12   as “one where members of a proposed class will need to present evidence that varies from member
Northern District of California
 United States District Court




                                  13   to member, while a common question is one where the same evidence will suffice for each

                                  14   member to make a prima facie showing [or] the issue is susceptible to generalized, class-wide

                                  15   proof.” Id. (citation and internal quotation marks omitted; brackets in original). This “inquiry

                                  16   asks whether the common, aggregation-enabling, issues in the case are more prevalent or

                                  17   important than the non-common, aggregation-defeating, individual issues.” Id. (citation and

                                  18   internal quotation marks omitted).

                                  19          The Supreme Court has made clear that Rule 23(b)(3)’s predominance requirement is

                                  20   “even more demanding” than the commonality requirement of Rule 23(a). See Comcast, 569 U.S.

                                  21   at 34 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623–24 (1997)). Accordingly, the

                                  22   Court will apply this rigorous standard in determining whether Plaintiffs have shown that

                                  23   restitution owed is “capable of measurement on a classwide basis.” See Just Film, Inc. v. Buono,

                                  24   847 F.3d 1108, 1120 (9th Cir. 2017).

                                  25                        2. Exposure
                                  26          In cases alleging misrepresentation, “common issues predominate when plaintiffs

                                  27   are exposed to [a] common set of representations about a product.” Butler v. Porsche Cars N.

                                  28   Am., Inc., No. 16-CV-2042-LHK, 2017 WL 1398316, at *10 (N.D. Cal. Apr. 19, 2017); see also
                                                                                        23
                                   1   Solomon v. Bell Atl. Corp., 777 N.Y.S.2d 50, 55 (2004) (“[C]ertification of a class for purposes of

                                   2   an action brought under GBL §§ 349 and 350 may be appropriate where the plaintiffs allege that

                                   3   all members of the class were exposed to the same misrepresentations.”). “[T]he relevant class

                                   4   must be defined in such a way as to include only members who were exposed to advertising that is

                                   5   alleged to be materially misleading.” Mazza, 666 F.3d at 596.

                                   6            This case does not involve the type of massive advertising campaign that gives rise to a

                                   7   presumption of exposure to all class members. See id. (distinguishing Tobacco II, which involved

                                   8   a “‘decades-long’ tobacco advertising campaign where there was little doubt that almost every

                                   9   class member had been exposed to defendants' misleading statements”). Here, the in-store

                                  10   advertising campaign lasted 430 days, and involved two signs displayed on the in-store menus and

                                  11   one sign displayed in the outward-facing store window. See Dkt. No. 94-7 at 25:12–28:2.

                                  12   Plaintiffs therefore must show classwide exposure to the misleading statements/omissions.
Northern District of California
 United States District Court




                                  13            Plaintiffs rely primarily on the advertisements and statements issued and installed in all of

                                  14   Chipotle’s stores, which include: (1) a sign displayed in the window of all Chipotle locations

                                  15   between April 27, 2015 and June 15, 2015 reading in relevant part “[w]hen it comes to our food,

                                  16   genetically modified ingredients don’t make the cut,” Dkt. No. 92-34; (2) a sign displayed on the

                                  17   in-store menu between April 27, 2015 and June 15, 2015 reading in relevant part “all of our food

                                  18   is non-GMO,” Dkt. No. 92-21, and; (3) a sign displayed on the in-store menu between June 15,

                                  19   2015 and June 30, 2016 reading in relevant part “only non-GMO ingredients,” Dkt. No. 92-35.

                                  20   See Dkt. No. 94-7 at 25:12–28:2. Some combination of these signs was present in all Chipotle

                                  21   restaurants for the entire class period, and every store displayed the in-store menu in use during

                                  22   the time periods at issue. See id.; Dkt. No. 92-21; Dkt. No. 92-35; Dkt. No. 121 at 2. Based on

                                  23   Plaintiffs’ theory that “reasonable consumers understood Non-GMO to include meat and dairy

                                  24   ingredients that were not sourced from animals fed GM feed,” Dkt. No. 111 at 8, the Court finds

                                  25   that the representations made on these three in-store signs are not so disparate as to preclude

                                  26   cohesion among class members. Cf. Stearns v. Ticketmaster Corp., 655 F.3d 1013, 1020 (9th Cir.

                                  27   2011).

                                  28            Neither party has offered any evidence or argument that members of the proposed classes
                                                                                          24
                                   1   could have purchased Chipotle meat and/or dairy products without setting foot inside the

                                   2   restaurants, and therefore without having been exposed to any of this signage. The Court therefore

                                   3   concludes that Plaintiffs have sufficiently alleged class-wide exposure.

                                   4                         3. Damages
                                   5           With respect to the monetary relief sought by a putative class, predominance requires that

                                   6   “damages are capable of measurement on a classwide basis, in the sense that the whole class

                                   7   suffered damages traceable to the same injurious course of conduct underlying the plaintiffs’ legal

                                   8   theory.” Just Film, 847 F.3d at 1120 (quoting Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013))

                                   9   (internal quotation marks omitted); see also Bruton v. Gerber Prods. Co., No. 12-CV-02412-LHK,

                                  10   2018 WL 1009257, at *8–12 (N.D. Cal. Feb. 13, 2018) (applying Comcast’s damages

                                  11   predominance requirement to proposed restitution calculation methods); Jones v. ConAgra Foods,

                                  12   Inc., No. C 12-01633 CRB, 2014 WL 2702726, at *19–23 (N.D. Cal. June 13, 2014) (same). As
Northern District of California
 United States District Court




                                  13   such, “a model purporting to serve as evidence of damages in [a] class action must measure only

                                  14   those damages attributable” to the relevant theory of liability. Comcast, 569 U.S. at 35. While a

                                  15   proffered model “need not be exact” at the class certification stage, it “must be consistent with [the

                                  16   plaintiff’s] liability case.” Id. (citations and internal quotation marks omitted); see also Cal. v.

                                  17   Infineon Techs. AG, No. C 06-4333 PJH, 2008 WL 4155665, at *9 (N.D. Cal. Sept. 5, 2008)

                                  18   (stating that at class certification stage, court’s role is to “discern only whether plaintiffs have

                                  19   advanced a plausible methodology to demonstrate that . . . injury can be proven on a class-wide

                                  20   basis”) (emphasis added). Moreover, while predominance is not shown where “[q]uestions of

                                  21   individual damage calculations . . . inevitably overwhelm questions common to the class,”

                                  22   Comcast, 569 U.S. at 34, the “presence of individualized damages” on its own is insufficient to

                                  23   defeat class certification, Just Film, 847 F.3d at 1120 (quoting Leyva v. Medline Indus. Inc., 716

                                  24   F.3d 510, 514 (9th Cir. 2013)).

                                  25           Defendant again contends that Dr. Krosnick’s survey does not measure the impact of the

                                  26   “non-GMO” claims because it instead focuses on the impact of the “non-GMO” claims with and

                                  27   without a corrective statement. See Dkt. No. 106 at 22. The Court previously addressed this

                                  28   argument in Section III(B)(iii)(b) above. Even though Dr. Krosnick’s survey does not compare a
                                                                                          25
                                   1   consumer’s willingness to pay with and without having seen the allegedly misleading

                                   2   representations, it does produce some measure of the price differential attributable to the “non-

                                   3   GMO” statements. It is therefore not inconsistent with Plaintiffs’ liability case.

                                   4          Defendant next contends that Dr. Krosnick’s report only measures consumers’ willingness

                                   5   to pay without taking into account supply-side factors, and therefore does not determine the

                                   6   difference “between the market values of the product as advertised and as delivered.” Dkt. No.

                                   7   106 at 23–24. Defendant also contends that Mr. Weir’s report, which relies on Dr. Krosnick’s

                                   8   findings, does not correct this issue because Mr. Weir “did nothing more than apply Dr.

                                   9   Krosnick’s willingness-to-pay numbers to Chipotle’s sales.” Id. Defendant cites In re NJOY, Inc.

                                  10   Consumer Class Action Litig., in which the court rejected Plaintiffs’ proposed damages model

                                  11   because it “completely ignore[d] the price for which [defendant] is willing to sell its products,

                                  12   what other e-cigarette manufacturers say about their products, and the prices at which those
Northern District of California
 United States District Court




                                  13   entities are willing to sell their products.” In re NJOY, Inc. Consumer Class Action Litig., 120 F.

                                  14   Supp. 3d 1050, 1120 (C.D. Cal. 2015).

                                  15          Here, Dr. Krosnick’s report bases its price options on “actual prices that Chipotle charged

                                  16   for their food items.” Krosnick Report ¶ 46. This is sufficient to tie the measured willingness to

                                  17   pay to the real-world marketplace in which Chipotle’s products are sold. Dr. Krosnick’s report,

                                  18   though subject to myriad challenges on cross-examination, does demonstrate that a price premium

                                  19   model is “consistent with” Plaintiffs’ liability case. See Comcast, 569 U.S. at 35.

                                  20                        4. Conclusion
                                  21          Because Plaintiffs have demonstrated common exposure to the alleged misrepresentations

                                  22   and Plaintiffs’ damages model is sufficient at this stage to show that damages traceable to the

                                  23   “non-GMO” claims can be measured in some way on a classwide basis, the Court finds that

                                  24   common questions of law predominate.

                                  25                    b. Superiority
                                  26          The superiority requirement tests whether “a class action is superior to other available

                                  27   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                  28   Court considers four non-exclusive factors: (1) the interest of each class member in individually
                                                                                        26
                                   1   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                   2   litigation concerning the controversy already commenced by or against the class; (3) the

                                   3   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                   4   difficulties likely to be encountered in the management of a class action. Id. “Where classwide

                                   5   litigation of common issues will reduce litigation costs and promote greater efficiency, a class

                                   6   action may be superior to other methods of litigation.” Valentino v. Carter-Wallace, Inc., 97 F.3d.

                                   7   1227, 1234–35 (9th Cir. 1996).

                                   8          Defendant focuses here on the fourth factor, stating that “Chipotle does not possess records

                                   9   that would make it easy to identify and notify class members and determine the extent of damages,

                                  10   if any, that each has suffered.” Dkt. No. 106 at 25.

                                  11          That there may be some difficulty in identifying all class members is not dispositive: the

                                  12   Ninth Circuit rejected a similar argument that plaintiffs must identify an administratively feasible
Northern District of California
 United States District Court




                                  13   way to determine who is in the class in order to satisfy the requirements of Rule 23. Briseno v.

                                  14   ConAgra Foods, Inc., 844 F.3d 1121, 1126 (9th Cir. 2017) (“[T]he language of Rule 23 does not

                                  15   impose a freestanding administrative feasibility prerequisite to class certification.”). Therefore,

                                  16   given the weight of the other three factors, the Court finds that class action is the superior method

                                  17   to adjudicate this matter.

                                  18          Under the Rule 23(b) factors, therefore, the Court is compelled to certify the classes

                                  19   proposed here.

                                  20    V.    DAUBERT MOTIONS
                                  21          A.    Legal Standard
                                  22          Federal Rule of Evidence 702 allows a qualified expert to testify “in the form of an opinion

                                  23   or otherwise” where:

                                  24
                                                        (a) the expert’s scientific, technical, or other specialized knowledge
                                  25                    will help the trier of fact to understand the evidence or to determine
                                                        a fact in issue;
                                  26                    (b) the testimony is based on sufficient facts or data;
                                                        (c) the testimony is the product of reliable principles and methods;
                                  27                    and
                                                        (d) the expert has reliably applied the principles and methods to the
                                  28                    facts of the case.
                                                                                         27
                                   1

                                   2            Fed. R. Evid. 702.

                                   3            Expert testimony is admissible under Rule 702 if it is both relevant and reliable. See

                                   4   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993). “[R]elevance means that the

                                   5   evidence will assist the trier of fact to understand or determine a fact in issue.” Cooper v. Brown,

                                   6   510 F.3d 870, 942 (9th Cir. 2007); see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010)

                                   7   (“The requirement that the opinion testimony assist the trier of fact goes primarily to relevance.”)

                                   8   (internal quotation marks omitted).

                                   9            Under the reliability requirement, the expert testimony must “ha[ve] a reliable basis in the

                                  10   knowledge and experience of the relevant discipline.” Primiano, 598 F.3d at 565. To ensure

                                  11   reliability, the court must “assess the [expert's] reasoning or methodology, using as appropriate

                                  12   such criteria as testability, publication in peer reviewed literature, and general acceptance.” Id. at
Northern District of California
 United States District Court




                                  13   564. These factors are “helpful, not definitive,” and a court has discretion to decide how to test

                                  14   reliability “based on the particular circumstances of the particular case.” Id. (internal quotation

                                  15   marks and footnotes omitted). “When evaluating specialized or technical expert opinion

                                  16   testimony, the relevant reliability concerns may focus upon personal knowledge or experience.”

                                  17   United States v. Sandoval-Mendoza, 472 F.3d 645, 655 (9th Cir. 2006).

                                  18            The inquiry into the admissibility of expert testimony is “a flexible one” where “[s]haky

                                  19   but admissible evidence is to be attacked by cross examination, contrary evidence, and attention to

                                  20   the burden of proof, not exclusion.” Primiano, 598 F.3d at 564. “When the methodology is

                                  21   sound, and the evidence relied upon sufficiently related to the case at hand, disputes about the

                                  22   degree of relevance or accuracy (above this minimum threshold) may go to the testimony's weight,

                                  23   but not its admissibility.” i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 852 (Fed. Cir. 2010).

                                  24   The burden is on the proponent of the expert testimony to show, by a preponderance of the

                                  25   evidence, that the admissibility requirements are satisfied. Lust By & Through Lust v. Merrell

                                  26   Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996); see also Fed. R. Evid. 702 Advisory Cttee.

                                  27   Notes.

                                  28
                                                                                         28
                                              B.     Dr. Kroskick
                                   1
                                               Defendant moves to exclude Dr. Krosnick’s report and testimony as inadmissible under
                                   2
                                       Federal Rule of Evidence 702. Dkt. No. 101. Defendant raises the same arguments addressed
                                   3
                                       above in Section III(B)(iii) with respect to the relevance of Dr. Krosnick’s report to Plaintiffs’
                                   4
                                       theory of liability and the applicability of the report’s results. The Court need not repeat its
                                   5
                                       analysis of these issues. For the same reasons discussed in Section III(B)(iii), above, the Court
                                   6
                                       finds that Dr. Krosnick’s report is relevant to the claims at issue.
                                   7
                                               Defendant additionally contends that Dr. Krosnick’s report is unreliable because: (1) the
                                   8
                                       results presented are not statistically significant; (2) the survey failed to question respondents
                                   9
                                       about the materiality of the “non-GMO” claims; (3) the survey did not account for outside factors
                                  10
                                       affecting willingness to pay; (4) the survey did not present the “non-GMO” claims in the same
                                  11
                                       visual context as they appeared in Chipotle stores; and (4) the survey did not present the corrective
                                  12
Northern District of California




                                       statement messaging verbatim from Chipotle’s website.
 United States District Court




                                  13
                                               Given the established relevance of Dr. Krosnick’s report to Plaintiffs’ damages theory, all
                                  14
                                       of Defendant’s challenges go to the weight of Dr. Krosnick’s opinions, rather than to their
                                  15
                                       admissibility. See Clicks Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252, 1263 (9th Cir. 2001)
                                  16
                                       (after deeming a survey admissible, “follow-on issues of methodology, survey design, reliability,
                                  17
                                       the experience and reputation of the expert, critique of conclusions, and the like go to the weight
                                  18
                                       of the survey rather than its admissibility”).
                                  19
                                              C.     Mr. Weir, Dr. Mellon, Ms. Butler, and Dr. Mangum
                                  20
                                               Defendant additionally moves to exclude Mr. Weir’s testimony as inadmissible under
                                  21
                                       Federal Rule of Evidence 702. Dkt. No. 100. Plaintiffs move to exclude the testimony and expert
                                  22
                                       opinions of Dr. Mellon, Ms. Butler, and Dr. Mangum. Dkt. No. 117. Because the Court finds that
                                  23
                                       the expert opinions of Mr. Weir, Dr. Mellon, Ms. Butler, and Dr. Mangum would not alter the
                                  24
                                       outcome of the Court's analysis and the Court does not rely on any of these opinions, the Court
                                  25
                                       DENIES as moot the motions to exclude the testimony of Mr. Weir, Dr. Mellon, Ms. Butler, and
                                  26
                                       Dr. Mangum. The Court’s denial of these motions is made without prejudice to the parties
                                  27
                                       reasserting these objections in their pretrial filings.
                                  28
                                                                                           29
                                   1   VI.      CONCLUSION

                                   2            For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for reconsideration,

                                   3   DENIES Defendant’s motion for summary judgment, DENIES Defendant’s motion to exclude

                                   4   the testimony and opinions of Dr. Krosnick, and DENIES as MOOT Plaintiffs’ and Defendant’s

                                   5   remaining Daubert motions.

                                   6            The Court finds that all the requirements of Federal Rule of Civil Procedure 23(a), Rule

                                   7   23(b)(2), and Rule 23(b)(3) have been met in this case. Accordingly, the Court GRANTS

                                   8   Plaintiff’s motion for class certification and certifies the following classes:

                                   9                   California: All persons in California who purchased Chipotle’s
                                                       Food Products containing meat and/or dairy ingredients during the
                                  10                   Class Period.
                                  11                   Maryland: All persons in Maryland who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients during the Class
                                  12                   Period.
Northern District of California
 United States District Court




                                  13                   New York: All persons in New York who purchased Chipotle’s
                                                       Food Products containing meat and/or dairy ingredients during the
                                  14                   Class Period.
                                  15
                                                The Court appoints Plaintiffs Martin Schneider, Sarah Deigert, Theresa Gamage, and
                                  16
                                       Nadia Parikka as Class representatives and the law firm of Kaplan Fox as Class Counsel in this
                                  17
                                       action. The Court also SETS a further case management conference on October 30 2018, at 2:00
                                  18
                                       p.m. The parties shall meet and confer and submit a joint case management statement by October
                                  19
                                       23, 2018. The joint statement should include a proposed case schedule through trial.
                                  20
                                                IT IS SO ORDERED.
                                  21
                                       Dated:
                                  22
                                                                                         ______________________________________
                                  23                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          30
